Exhibit 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements: Registration Statement (Form S-8 No. 333-184035) pertaining to the 2012 Long Term Incentive Plan Sunoco LP, and Registration Statement (Form S-3 No. 333-192335) of Sunoco LP, as amended Registration Statement (Form S-3 No. 333-203965) of Sunoco LP Registration Statement (Form S-3 No. 333-210494) of Sunoco LP of our report dated July 15, 2016 with respect to the consolidated financial statements of Sunoco LP included in this Current Report on Form 8-K. /s/ Ernst & Young LLP Houston, Texas
